  Case 2:21-cr-20003-SHL Document 37 Filed 02/08/21 Page 1 of 2                    PageID 81




                                 AN ASSOCIATION OF ATTORNEYS



February 8, 2021


Christopher E. Cotten
U.S. Attorneys Office
167 North Main Street, Suite 800
Memphis, TN 38103

RE:    United States v. Katie Ayers
       Cr. No. 2:21-cr-20003

Dear Mr. Cotten:

1.      Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the defendant hereby requests
copies of all items discoverable under subparagraphs (a)(1)(A), (B), (C), (D) and (E).

2.     The defendant further requests notice of the government's intention to use any like and similar
conduct on the part of the defendant, or other crimes evidence, should this case proceed to trial,
pursuant to Rule 404(b).

3.      The defendant further requests notice of any items seized by agents of the United States from
the person or residence of the defendant which may or could be the subject of a motion to suppress
evidence as per Rule 12(d)(2).

4.      The defendant further requests notice of the use of any electronic surveillance or wiretap in
this case.

5.     This discovery request includes the production of information contained in the files or
otherwise known to any municipal or state agency, civil, administrative or criminal in nature, which
information has formed part of the decision to prosecute.

6.      This letter also requests the disclosure by the government of "Brady"-type material. I am sure
that you are familiar with the opinion of the United States Supreme Court in the case of United States
v. Bagley, 87 L.Ed.2d 481 (1985).

Prior to this decision, there was some question whether evidence that the defendant might have used
to impeach a government witness has been disclosed. In Bagley, the court held that the Brady doctrine
covers not only exculpatory evidence but impeachment evidence, as well. Consequently, the defendant
is hereby requesting any information the government may have that is favorable to the defendant and
material either to guilt or punishment, including evidence going
                                              1
          Case 2:21-cr-20003-SHL Document 37 Filed 02/08/21 Page 2 of 2                     PageID 82
Page 2 of 2


      to the impeachment of a government witness. This "Brady"-type evidence is defined by Bagley as
      being "evidence favorable to an accused so that, if disclosed and used effectively, it may make the
      difference between conviction and acquittal;" it specifically includes the possible interest of a witness
      in testifying falsely.

      7.      The existence, substance, extent, and the manner of execution or fulfillment of any inducement,
      promise, statement, agreement, understanding, or arrangement, either verbal, written, or implied,
      between the government and any of its agents and any prosecution witness, or his or her attorneys or
      representatives, for the purpose of obtaining said person's testimony, cooperation, or provision of
      information to the government wherein the government has agreed, stated, or implied action as to any
      of the following;

      (a) Not to prosecute said person for any crime or crimes, charged or uncharged.

      (b) To provide a formal grant of statutory immunity, or to provide an informal assurance that the
      person will not be prosecuted in connection with any testimony, cooperation, or information given.

      (c) To recommend leniency or a particular sentence for any crime or crimes for which he or she stands
      convicted or for which he or she will be charged or is expected to be convicted.

      (d) To reconsider or otherwise alter its present position towards sentence, prosecution, or other
      exposure based upon the nature and extent of the person's future testimony or cooperation relative to
      this or any other case.

      (e) To make any recommendation of benefit to the person or any state or federal agency.

      (f) To provide favorable treatment or consideration, that is, money, a job, a new location, etc., to the
      person himself or to friends or relatives of the person in return for his testimony, cooperation, or
      provision of information.

      (g) Not to prosecute a third party for any crime or crimes where the reason for not prosecuting said
      third party is the consideration to the person or witness.

      (h) To make any other recommendations of benefit, or to give any other consideration to the person or
      friends or relatives of said person.


      Sincerely,


      s/Michael E. Scholl
      Michael E. Scholl, Attorney at Law
